Citation Nr: 0617478	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-26 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.  

2.  Entitlement to an increased rating for the postoperative 
residuals of an anal fistula, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from September 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The appellant does not currently have Crohn's disease.  

2.  The service-connected postoperative residuals of an anal 
fistula are currently manifested by no more than constant 
slight or occasional moderate fecal leakage.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for Crohn's disease is 
not established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

2.  The service-connected postoperative residuals of an anal 
fistula are currently no more than 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b) and 
Part 4, including Diagnostic Codes 7332 and 7335 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated June 4, 2003.  In this letter, VA 
specifically informed the appellant of the current status of 
his claims and of the evidence already of record in support 
of the claims, and of what the evidence must show in order to 
support the claims.  The appellant was also asked to inform 
VA of any additional evidence or information which he thought 
would support his claims, so that the RO could attempt to 
obtain this additional evidence for him.  He was also told to 
send VA any medical reports in his possession relevant to his 
claims.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claim and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal, although the statement of the case later reflected 
the relevant rating criteria for an anal fistula.  Despite 
the inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection or an 
increased rating, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.   

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, and 
extensive VA and private medical records have been obtained 
and reviewed.  Neither the appellant nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the present claims, and the 
Board is also unaware of any such outstanding evidence or 
information.  The appellant specified in June 2003 that he 
had no additional evidence to submit in support of his 
claims.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in September 2003 after the initial 
VCAA notification was issued in June 2003.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in May 2004.  There is no indication or 
reason to believe that that the ultimate decision of the 
originating agency on the merits of these claims would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that VA has properly processed the claims 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

A.  Service Connection Claim:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Crohn's disease was diagnosed in service on the basis of 
ambiguous and inconclusive medical evidence; however, there 
were no relevant clinical findings or diagnosis reported on 
the appellant's separation medical examination in December 
1971.  Likewise, there is no confirmed diagnosis of Crohn's 
disease reflected by the extensive postservice medical 
evidence.  Although possible Crohn's disease was suspected by 
a private physician who saw the appellant in June 2003, 
extensive clinical testing and evaluation at that time, 
including a colonoscopy, endoscopy, and surgical pathology 
biopsies of both the small and large bowel, disclosed no 
objective evidence of Crohn's disease.  In the absence of 
competent medical evidence that the appellant currently has 
Crohn's disease, this appeal will be denied.  

It should be mentioned in this connection that service 
connection has long been established for a gastrointestinal 
conversion reaction associated with the service-connected 
psychiatric disability, which is currently rated 100 percent 
disabling.  


B.  Increased Rating Claim:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Rating Schedule provides that anal fistulas will be rated 
as for impairment of sphincter control.  38 C.F.R. § 4.114, 
Diagnostic Code 7335.  

Impairment of sphincter control of the rectum and anus is 
noncompensably rated if healed or slight, without leakage.  A 
10 percent rating is appropriate with evidence of constant 
slight or occasional moderate leakage; the next higher rating 
of 30 percent requires evidence of occasional involuntary 
bowel movements, necessitating the wearing of a pad.  
Evidence of extensive leakage and fairly frequent involuntary 
bowel movements warrants a 60 percent rating; and a 
100 percent rating is assigned for complete loss of sphincter 
control.  38 C.F.R. § 4.114, Diagnostic Code 7332.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

Service connection has been established for the postoperative 
residuals of an anal fistula which has been rated 10 percent 
disabling from December 1971.  The current claim seeking an 
increased rating was received in April 2003.  

On a VA examination of the appellant in October 2002, the 
appellant complained of rectal pain with several abscesses 
each year, and of some fecal incontinence.  Physical 
examination disclosed scarring of the right anal area and 
tenderness of the anal vault.  There was diminished sensation 
to light touch around the anus and on the right buttock; and 
a diminished anal wink reflex.  There was also evidence of 
fecal leakage, but no abscess formation was palpated, and 
there were no hemorrhoids noted by the examiner.  Hemoccult 
was also negative.  

The appellant was accorded another VA examination in August 
2003.  He reported the appearance of cystic areas 
approximately 10 times since the beginning of the year which 
sitz baths kept at bay.  There was also a report of some 
problems with sphincter control and fecal leakage, although 
the appellant did not wear pads at this point.  He did report 
using tissues for fecal leakage and also that he must change 
his sheets once weekly due to fecal leakage.  He had no 
hemorrhoids or bleeding.  On physical examination of the 
appellant, the VA examiner reported no evidence of fecal 
leakage and the size of the lumen was normal.  There was 
likewise no evidence of hemorrhoids or bleeding found on this 
examination, although a fissure and scarring from prior 
incision and drainage procedures were noted.  

Extensive VA and private medical records reflect generally 
similar information.  Private medical evaluation of the 
appellant in June 2003 disclosed nonbleeding external 
hemorrhoids, but these are not a recognized manifestation of 
the service-connected anal disability; moreover, these 
hemorrhoids were no longer present on the August 2003 VA 
examination.  Consequently, the Board has concluded that the 
service-connected postoperative residuals of an anal fistula 
are currently manifested by no more than constant slight or 
occasional moderate fecal leakage, which is consistent with 
the current and longstanding 10 percent disability rating.  
The appellant and his wife have both emphasized that there is 
some fecal leakage for which the appellant wears pads or 
folded-up tissues; however, neither has described the 
occasional involuntary bowel movements associated with a 
30 percent rating under Diagnostic Code 7332 of the Rating 
Schedule.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for this disability and the manifestations of this disability 
are not in excess of those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

A preponderance of the evidence is unfavorable to the present 
claim seeking an increased rating for the residuals of an 
anal fistula; consequently, the appeal will be denied.  


ORDER

Service connection for Crohn's disease is denied.  

A rating in excess of 10 percent for the postoperative 
residuals of an anal fistula is also denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


